Citation Nr: 1027456	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  10-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder, claimed as 
residuals of injury to the back, including disc disease and 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to September 
1954.  He was awarded the Korean Service Medal among others.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision rendered by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which via a Tiger Team expedited decision, denied the claim on 
appeal.  The appeal is currently in the jurisdiction of the 
Newark, New Jersey RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In this instance service treatment records are unavailable.  The 
Veteran, however, reports that while serving in Korea he injured 
his back in an accident when an ammunition truck he was riding in 
rolled over.  He acknowledges that he did not report this injury 
while in service and that he did not report the injury to the VA 
shortly after service because he was starting a new job, even 
though his back was hurting shortly after he left the service.  
He has claimed that since the injury, he had many problems with 
his back.  

To date, there has been no VA examination of his back.  There are 
some records showing back complaints in May 2008, with history of 
falls and a motor vehicle accident given, with the date of the 
accident not given.  There is also a May 2009 letter from the 
Veteran's private doctor stating that the Veteran has been 
treated for injuries sustained in service during World War II and 
that he has a diagnosis of lumbar disc disease and 
osteoarthritis.  Although this doctor cites an incorrect period 
of service for the Veteran, the opinion suggests a link between 
the disability and service.  Thus examination is indicated to 
ascertain whether the Veteran's current back condition is related 
to the claimed in-service accident, based on review of the 
pertinent evidence and examination of the Veteran.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the need to remand this matter for an examination, the 
RO should also obtain any additional records that may be 
outstanding.  VA's duty to assist the veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
medical examination in order to determine the nature and extent 
of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrangements should be made to obtain any 
additional outstanding records for the 
Veteran.

2.  The RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any back disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any back 
disability found to be present had its onset 
in or is related to service, to specifically 
include his in-service accident where he has 
alleged injuring his back when an ammunition 
truck he was riding in rolled over.  In 
offering these opinions, the examiner must 
acknowledge the Veteran's report of a 
continuity of symptoms.  The rationale for 
all opinions expressed should be provided in 
a legible report.

3.  The RO should readjudicate the Veteran's 
appeal.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The purposes of this remand are to further develop the Veteran's 
claim.  No action by the Veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

